Appeal Dismissed; Petition for Writ of Mandamus Conditionally Granted and
Opinion filed March 29, 2012.




                                  In The

                  Fourteenth Court of Appeals
                              ____________

                           NO. 14-11-00770-CV
                             ____________

                 THE KNIGHT CORPORATION, Appellant

                                    V.

                    SUSANA NERY KNIGHT, Appellee


                  On Appeal from the 434th District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 09-DCV-176316

                              ____________

                           NO. 14-11-00994-CV
                               ____________

               IN RE THE KNIGHT CORPORATION, Relator


                         ORGINAL PROCEEDING
                          WRIT OF MANDAMUS
                            434th District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 09-DCV-176316
                                     OPINION

       On August 31, 2011, the Knight Corporation filed a notice of appeal from the trial
court’s order signed August 12, 2011. That appeal was assigned to this court under our
appellate case number 14-11-00770-CV. On November 15, 2011, relator filed a petition
for writ of mandamus in this court complaining of the same order. See Tex. Gov’t Code §
22.221; see also Tex. R. App. P. 52. Relator complains that respondent, the Honorable
James H. Shoemake, presiding judge of the 434th District Court of Fort Bend County,
Texas, abused his discretion in denying relator’s special appearance.

       Today, the court, on its own motion, orders the appeal and original proceeding
consolidated. We dismiss the appeal and conditionally grant the writ of mandamus.

                                        I. Background

       The Knight Corporation (“Knight Corp.”) was formed in Pennsylvania in 1974. In
1990, Geoff and Susana Knight were married in Texas.           Knight Filter Corporation
(“Knight Filter”) was formed in Texas in 1992. Geoff Knight is vice president of Knight
Corp. and president of Knight Filter. In 1997, Knight Filter became the wholly owned
subsidiary of Knight Corp. Knight Filter manufactures and sells filter bags and related
products for industrial uses.

       Geoff filed for divorce in Texas in 2009.              Shortly thereafter, Susana
counterclaimed for divorce. On July 27, 2010, Susana filed a third amended petition in
which she added Knight Corp. as a party in the divorce. In the amended petition, Susana
alleged that Knight Corp., Knight Filter, and Grasslyn, L.L.C. are the alter egos of Geoff.
Susana further alleged that Geoff, acting through these corporations, acted fraudulently to
hide community assets. Susana alleged that Knight Corp. “continuously squandered and
misappropriated community estate assets from corporate accounts[.]”

       Susana alleged that the Knight Corp. could be sued in Texas because:
                                             2
              It is the parent company of Knight Filter, doing business in Texas;

              pays rent to Geoff for manufacturing space in Houston;

              vice president, Geoff, lives in Texas;

              maintains a bank account in Texas;

              recruits Texas residents directly for employment in Texas; and

              engages in business in Texas.

Knight Corp. filed a special appearance in which it alleged it is not a Texas resident and has
no purposeful contacts with this state. Knight Corp. is organized under the laws of
Pennsylvania with its principal place of business in Havertown, Pennsylvania. Knight
Corp. alleged that it has not purposefully availed itself of the privilege of conducting
business in Texas. Further, Knight Corp. alleged it had exercised its right to structure its
affairs in a manner calculated to shield it from general jurisdiction of Texas courts by
owning a Texas subsidiary.

       Knight Corp. challenged each of Susana’s allegations and asserted as follows:

              Manufacturing is accomplished by Knight Filter;

              Geoff is president of Knight Filter;

              Knight Filter is a wholly-owned subsidiary of Knight Corp.;

              The name of Knight Corp. on the Bank of America account in Houston is a
              bank mistake not detected until the filing of this suit. Knight Filter is the
              true owner of the account;

              Knight Corp. pays rent to Geoff for the Knight Filter office, but the rent is
              properly expensed to the subsidiary; and

              Knight Corp. does not recruit Texas residents for employment, nor does it
              participate in the hiring of employees for Knight Filter.
                                              3
The trial court denied the special appearance on August 12, 2011 finding that the court has
jurisdiction due to Knight’s “systemic and continuous business in the State of Texas[.]”
The interlocutory appeal and mandamus proceeding followed.

                        II. Special Appearances in Family Law Cases

       Generally, Texas appellate courts only have appellate jurisdiction over appeals from
final judgments unless a statute specifically allows a particular type of interlocutory
appeal. Ogletree v. Matthews, 262 S.W.3d 316, 319 n.1 (Tex. 2007). Normally, the
grant or denial of a special appearance is subject to an interlocutory appeal; however, if it
involves a family law matter, there is no such right to an interlocutory appeal. Tex. Civ.
Prac. & Rem. Code Ann. § 51.014(a)(7) (Vernon Supp. 2011); see In re Marriage of Loya,
290 S.W.3d 920, 921 (Tex. App.—Houston [14th Dist.] 2009, no pet.). Accordingly, we
dismiss the Knight Corp.’s appeal in cause number 14-11-00770-CV.

       We conclude that the denial of the special appearance in this case is potentially
subject to mandamus review. See In re Derzapf, 219 S.W.3d 327, 335 (Tex. 2007)
(conditionally granting mandamus relief because temporary orders in family matter are not
subject to interlocutory appeal); In re J.W.L., 291 S.W.3d 79, 83 (Tex. App.—Fort Worth
2009, orig. proceeding [mand. denied]) (determining that denial of special appearance in
family law case was subject to mandamus review).

                              III. Waiver of Special Appearance

       Susana contends Knight Corp. waived its special appearance because Geoff filed a
motion to quash service before Knight Corp. filed its special appearance. A defendant
waives its right to contest the trial court’s exercise of personal jurisdiction under Texas
Rule of Civil Procedure 120a when the defendant: (1) invokes the judgment of the court on
any question other than jurisdiction; (2) engages in acts that recognize an action is properly
pending; or (3) seeks affirmative action from the court. See Dawson–Austin v. Austin, 968
S.W.2d 319, 322 (Tex. 1998); Angelou v. African Overseas Union, 33 S.W.3d 269, 275

                                              4
(Tex. App.—Houston [14th Dist.] 2000, no pet.). We review a trial court’s finding with
regard to waiver under a de novo standard of review. See, e.g., Exito Elecs. Co. v. Trejo,
142 S.W.3d 302, 304–05 (Tex. 2004).

       Susana raised the issue of waiver at a hearing before the trial court. The trial court
did not find waiver and ruled on the special appearance on the merits. Geoff argued that
the motion to quash was filed by Geoff individually, not by Knight Corp.; therefore, there
was no general appearance by Knight Corp. The motion to dismiss, or, alternatively,
motion to quash service of process was filed by Geoff, who claimed that Susana failed to
obtain leave of court to add the third-party defendant Knight Corp. in violation of Texas
Rules of Civil Procedure 38. Geoff argued that as a principal party in the suit, Susana did
not comply with the rules by adding Knight Corp. as a third party. Geoff filed the motion
as an individual, not as a representative of Knight Corp. The trial court overruled
Susana’s waiver argument.

       Courts generally do not find waiver of a special appearance when a party neither
acknowledges the trial court’s jurisdiction nor takes actions inconsistent with challenging
personal jurisdiction. See, e.g., Dawson-Austin, 968 S.W.2d at 306–07 (seeking a ruling
on jurisdictional discovery dispute was not a waiver); Angelou, 33 S.W.3d at 276 (filing
Rule 11 agreement with court before assertion of special appearance was not a waiver). In
this case, Geoff filed the motion to quash individually on a procedural matter. Knight
Corp. did not seek affirmative relief from the court through Geoff’s motion. The trial
court correctly determined that the motion did not constitute a general appearance on
behalf of Knight Corp.

       Susana next argues that Knight Corp. waived its special appearance by engaging in
discovery inconsistent with its special appearance. The supreme court held that a trial
court’s resolution of discovery matters related to the special appearance does not amount to
a general appearance by the party contesting jurisdiction. Trejo, 142 S.W.3d at 307.
Therefore, Knight Corp. did not waive its special appearance.
                                             5
                                    IV. Standard of Review

       Determining whether a trial court has personal jurisdiction over a defendant
presents a question of law subject to de novo review. BMC Software Belg., N.V. v.
Marchand, 83 S.W.3d 789, 794 (Tex. 2002). The plaintiff bears the initial burden of
pleading sufficient allegations to bring a nonresident within the provisions of the Texas
long-arm statute. Id.; Cerbone v. Farb, 225 S.W.3d 764, 766–67 (Tex. App.—Houston
[14th Dist.] 2007, no pet.). The burden then shifts to the nonresident defendant to negate
all bases of personal jurisdiction asserted by the plaintiff. Moki Mac River Expeditions v.
Drugg, 221 S.W.3d 569, 574 (Tex. 2007).

       Trial courts frequently must resolve fact questions before deciding the jurisdictional
question. BMC Software, 83 S.W.3d at 794. If the trial court does not sign findings of
fact and conclusions of law, all facts necessary to support the trial court’s ruling and
supported by the evidence are implied in favor of the trial court’s decision. Id. at 794–95.
When the appellate record includes the reporter’s record and the clerk’s record, parties may
challenge the legal and factual sufficiency of these implied findings. Id. If the appellate
court determines that the trial court’s findings are supported by sufficient evidence, or if
the material facts are undisputed, then the appellate court decides as a matter of law
whether those facts negate all bases for personal jurisdiction. Id.

                          V. Special Appearance—Applicable Law

       Texas courts may not exercise personal jurisdiction over a nonresident defendant
unless federal due process requirements and the Texas long-arm statute are satisfied. See
Tex. Civ. Prac. & Rem. Code Ann. § 17.042(1) (Vernon 2008); Helicopteros Nacionales
de Colombia, S.A. v. Hall, 466 U.S. 408, 412–13 (1984). The Texas long-arm statute
authorizes personal jurisdiction over a nonresident defendant who “does business” in
Texas. Tex. Civ. Prac. & Rem. Code Ann. § 17.042; see also Schlobohm v. Schapiro, 784
S.W.2d 355, 356 (Tex. 1990). The statute’s requirements are satisfied if the exercise of
personal jurisdiction comports with federal due process requirements. See Guardian
                                             6
Royal Exch. Assurance, Ltd. v. English China Clays, P.L.C., 815 S.W.2d 223, 226 (Tex.
1991).

         Federal due process requirements are satisfied if (1) the nonresident defendant has
“minimum contacts” with Texas; and (2) the exercise of personal jurisdiction over the
nonresident defendant does not offend “traditional notions of fair play and substantial
justice.”    See Helicopteros, 466 U.S. at 412–13; Moki Mac, 221 S.W.3d at 575.
Minimum contacts are sufficient when a nonresident defendant “ ‘purposefully avails itself
of the privilege of conducting activities within the forum state, thus invoking the benefits
and protections of its laws.’ ” Moki Mac, 221 S.W.3d at 575 (quoting Hanson v. Denckla,
357 U.S. 235, 253 (1958)).

         A. Minimum Contacts

         To determine whether a nonresident defendant has sufficient minimum contacts
with Texas to support the exercise of personal jurisdiction, the court must determine
whether the nonresident defendant “purposefully availed” itself of the privilege of
conducting business in Texas. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475
(1985); Michiana Easy Livin’ Country, Inc. v. Holten, 168 S.W.3d 777, 784 (Tex. 2005).

         Three key principles govern purposeful availment. Michiana Easy Livin’, 168
S.W.3d at 785. First, the court considers the defendant’s own actions; it does not consider
the unilateral activity of another party. Id. Second, the court considers whether the
defendant’s actions were purposeful rather than “random, isolated, or fortuitous.” Id.
Third, the defendant must seek “some benefit, advantage, or profit by availing itself” of the
privilege of doing business in Texas. Id. A defendant may purposefully avoid Texas by
structuring its transactions to neither profit from Texas laws nor subject itself to personal
jurisdiction.   Burger King, 471 U.S. at 472; Moki Mac, 221 S.W.3d at 575.               The
defendant’s contacts must be considered as a whole and not in isolation, focusing on the
nature and quality of the contacts. Guardian Royal, 815 S.W.2d at 230 n. 11.

                                              7
       Minimum contacts are further analyzed in terms of (1) specific jurisdiction; and (2)
general jurisdiction.

       When specific jurisdiction is asserted, the court focuses on the relationship between
the defendant, the forum, and the litigation. Helicopteros, 466 U.S. at 414; Moki Mac,
221 S.W.3d at 575–76. The cause of action must “arise from or relate to” the nonresident
defendant’s contacts with the forum. Guardian Royal, 815 S.W.2d at 228. Specific
jurisdiction over a nonresident defendant is established if (1) the defendant’s activities
were purposefully directed to the forum state; and (2) there is a substantial connection
between the defendant’s forum contacts and the operative facts of the litigation. Moki
Mac, 221 S.W.3d at 585.

       An assertion of general jurisdiction compels a more demanding minimum contacts
analysis and requires a showing of substantial activities within the forum. See Guardian
Royal, 815 S.W.2d at 228. The cause of action need not “arise from or relate to” the
nonresident defendant’s contacts with the forum. See id. Rather, general jurisdiction is
“dispute blind” and requires contacts of a continuous and systematic nature.            See
Helicopteros, 466 U.S. at 414–16; Guardian Royal, 815 S.W.2d at 228. To determine
whether a nonresident defendant had continuous and systematic contacts with Texas
sufficient to support general jurisdiction, the court examines the defendant’s contacts and
forum-related activities up to the time suit was filed.            PHC–Minden, L.P. v.
Kimberly–Clark Corp., 235 S.W.3d 163, 170 (Tex. 2007).

       B. Fair Play and Substantial Justice

       Once the court concludes that the defendant has sufficient minimum contacts with
the state to establish personal jurisdiction, the defendant bears the burden of establishing
that the exercise of personal jurisdiction would offend traditional notions of fair play and
substantial justice. Conner v. ContiCarriers & Terminals, Inc., 944 S.W.2d 405, 411
(Tex. App.—Houston [14th Dist.] 1997, no writ).

                                             8
       To determine whether the exercise of personal jurisdiction offends traditional
notions of fair play and substantial justice, the court considers (1) the burden on the
defendant; (2) the interests in the forum state in adjudicating the dispute; (3) the plaintiff’s
interests in obtaining convenient and effective relief; (4) the interstate judicial system’s
interest in obtaining the most efficient resolution of controversies; and (5) the shared
interest of the states in furthering fundamental substantive social policies. Burger King,
471 U.S. at 476–77; Guardian Royal, 815 S.W.2d at 228. Only in rare cases will the
exercise of personal jurisdiction not comport with fair play and substantial justice when a
nonresident defendant has purposefully availed itself of the privilege of conducting
business within a forum. Guardian Royal, 815 S.W.2d at 231.

                                            V. Analysis

       A. Specific Jurisdiction

       The cause of action must arise out of or relate to the nonresident defendant’s contact
with the forum state to establish specific jurisdiction. Id. at 226. At the hearing before
the trial court, Susana conceded that the court does not have specific jurisdiction over
Knight Corp. Susana nonetheless asserts in response to Knight Corp.’s petition for writ of
mandamus that Knight Corp., Knight Filter, and Geoff engaged in fraud intended to
deprive Susana of a community asset.

       To comport with due process, the exercise of long-arm jurisdiction over a defendant
must rest not on a conceptual device; personal jurisdiction must be predicated on a
determination that the non-resident, through a relationship with another, has purposefully
availed itself of the privilege of conducting activities within the forum state. World–Wide
Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980). For a nonresident defendant’s
forum contacts to support the exercise of specific jurisdiction in Texas, there must be a
substantial connection between those contacts and the operative facts of the litigation.
Moki Mac, 221 S.W.3d at 585.

                                               9
       Susana alleges that Knight Corp. committed a tort in Texas by entering into a stock
purchase agreement, transferring additional Knight Corp. stock to Geoff, and
misappropriating corporate funds. In her third amended petition, Susana alleges that
Geoff, Knight Filter, and Knight Corp. engaged in “civil conspiracy” to deprive her of
community property.

       The supreme court has defined “civil conspiracy” as “a combination by two or more
persons to accomplish an unlawful purpose or to accomplish a lawful purpose by unlawful
means.” Triplex Commc’ns, Inc. v. Riley, 900 S.W.2d 716, 719 (Tex. 1995). Conspiracy
as an independent basis for jurisdiction has been criticized as distracting from the ultimate
due process inquiry, which focuses on whether the out-of-state defendant’s contact with
the forum was such that it should reasonably anticipate being haled into court in the forum
state. Nat’l Indus. Sand Ass’n v. Gibson, 897 S.W.2d 769, 773 (Tex. 1995). Due process
will not permit the plaintiff to use insignificant acts in the forum to assert jurisdiction over
all co-conspirators.    Id.   The Texas Supreme Court has declined to recognize the
assertion of specific jurisdiction over a nonresident defendant based solely on the effects or
consequences of an alleged conspiracy with a resident in Texas. Id. The inquiry in this
case is whether Knight Corp. purposefully established minimum contacts such as would
satisfy due process.

       Susana alleges that the stock purchase exchange between Geoff, Knight Filter, and
Knight Corp. was fraudulent and intended to deprive her of community assets. She does
not allege that these acts were committed in Texas. The stock purchase agreement was
executed in Pennsylvania and intended to be performed in Pennsylvania. Susana alleges
that a tort was directed toward her through the exercise of this agreement. Even if that
were true, Susana has failed to allege that Knight Corp. committed any wrongdoing in
Texas. Further, Susana has failed to allege that the execution of this agreement is
connected to Knight Corp.’s alleged contacts with Texas. Although the trier of fact may
ultimately conclude that Geoff, Knight Filter, and Knight Corp. engaged in fraud, the mere

                                              10
commission of an act does not grant Texas courts jurisdiction over the actor. See Kelly v.
Gen. Interior Constr., Inc., 301 S.W.3d 653, 660 (Tex. 2010). Because there is no
connection between Knight Corp., the forum, and the litigation, we find the trial court does
not have specific jurisdiction over Knight Corp.

       B. General Jurisdiction

       The trial court found that it had jurisdiction due to Knight’s “systemic and
continuous business in the State of Texas[.]” For a corporation, the paradigm forum for
the exercise of general jurisdiction is the place in which the corporation is fairly regarded
as at home. See Brilmayer et. al., A General Look at General Jurisdiction, 66 TEX. L.
REV. 723, 728 (1988). “A corporation’s ‘continuous activity of some sorts within a state,’
International Shoe instructed, ‘is not enough to support the demand that the corporation be
amenable to suits unrelated to that activity.”’ Goodyear Dunlop Tires Operations v.
Brown, ___ U.S. ___, 131 S. Ct. 2846, 2856 (2011) (quoting Int’l Shoe Co. v. Washington,
326 U.S., 310, 318 (1945)). Mere purchases made in the forum state, even if occurring at
regular intervals, are not enough to warrant a state’s assertion of general jurisdiction over a
nonresident corporation in a cause of action not related to those purchase transactions.
Helicopteros, 466 U.S. at 418.

       Susana alleged that Knight Corp. engaged in continuous and systematic activity in
Texas through its website, product shipments, and bank account in Houston. Knight
Corp. responded by presenting evidence that its sole place of business is in Pennsylvania; it
is not authorized to do business in Texas, does not maintain an agent for service of process
in Texas, does not maintain an office in Texas, does not conduct stockholder or directors’
meetings in Texas, and does not own real estate in Texas. Knight Corp. maintains that its
only connection with Texas is through its subsidiary Knight Filter. We review each of
Susana’s alleged contacts in turn.




                                              11
              1. Knight Corp.’s website

      Susana argues that Knight Corp. maintains an interactive website that permits
customers from Texas to “submit their specific needs and specifications via the website so
that a representative from either location may contact them.” Susana argues that Knight
Corp.’s website is similar to the one discussed in Experimental Aircraft Ass’n, Inc. v.
Doctor, 76 S.W.3d 496 (Tex. App.—Houston [14th Dist.] 2002, no pet.).              Doctor
determined that general jurisdiction existed based in part on the defendant’s website. Id.
at 506–07. We recognized that it is constitutionally permissible to exercise personal
jurisdiction over one who conducts activity over the internet in appropriate circumstances.
Id. at 506. The nature and quality of these internet contacts are evaluated on a “sliding
scale.” Id. (citing Zippo Mfg. v. Zippo Dot Com, Inc., 952 F. Supp. 1119, 1124 (W.D. Pa.
1997)). At one end of the spectrum, jurisdiction exists where one clearly does business
over the internet by entering into contracts and repeatedly transmitting computer files.
Doctor, 76 S.W.3d at 506; see also CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1265–66
(6th Cir. 1996). At the other end, personal jurisdiction is not appropriate where one
“passively” posts information on the internet.      Doctor, 76 S.W.3d at 507.       Courts
evaluate the “middle ground” contacts based on the level of interactivity and the
commercial nature of the exchange of information. Id.

      Susana argues that Knight Corp.’s website is interactive because potential
customers can fill out a form on the website submitting the customer’s specific needs and
specifications so that a representative from Knight Corp. or Knight Filter may contact the
customer. When a customer fills out the form, a representative of one of the companies
contacts the customer depending on where the customer is located. This is not the type of
interactive website contemplated in Doctor.       In that case, the defendant’s website
contained search capabilities and had an interactive online shop with email purchasing
capability. The website encouraged visitors to become members online and offered a
personal identification number allowing them access to a members-only section. Id.

                                            12
Knight Corp.’s website does not permit purchases online, nor does it offer the necessary
level of interactivity. It is a marketing tool used by the company to direct potential
customers to the proper subsidiary. We conclude that Knight Corp.’s website is passive,
and does not support the trial court’s finding of continuous and systemic contact.

                2.     Knight Corp.’s product purchases

         Susana alleges that Knight Corp. purchased products in Texas. She points to 395
pages of invoices and purchase orders in the record directed to the Knight Corp. from
Texas customers. The record contains several invoices from “Knight Corporation —
Texas” directed toward Sparkling Clear Industries in Houston; B-Sides Plastics; Decotex,
Inc.; and Industrial Fabric.

         Paul Knight stated in his affidavit that Knight Corp. makes two products that Knight
Filter does not make. If a Texas customer of Knight Filter wants one of those products,
Knight Corp. provides the product to Knight Filter. These two products account for
approximately .05 percent of Knight Corp.’s annual business. Further, Knight Corp. does
not sell these products directly to Texas customers, but does so through Knight Filter in
Texas.

         General jurisdiction is premised on the notion of consent. By invoking the benefits
and protections of a forum’s laws, a nonresident defendant consents to being sued there.
Am. Type Culture Collection, Inc. v. Coleman, 83 S.W.3d 801, 808 (Tex. 2002). When a
nonresident defendant purposefully structures transactions to avoid the benefits and
protections of a forum’s laws, the legal concept of consent no longer applies. Id. Thus,
title passing outside of Texas is a factor that weighs against a finding that Texas has general
jurisdiction over a nonresident defendant. Id. In this case, Knight Filter’s sales in Texas
cannot weigh as a contact of Knight Corp. to support general jurisdiction.




                                              13
               3.     The Bank of America account

        Susana alleges that Knight Corp. has maintained a bank account at the Bank of
America in Houston, Texas for 18 years. The bank statements are sent to Susana and
Geoff’s home in Texas. Knight Corp. makes bi-monthly deposits to this account.

        Knight Corp. presented evidence at the special appearance hearing that the Houston
bank account belonged to Knight Filter but was improperly titled in the name of Knight
Corp.    Knight Corp. produced the original documents from NationsBank when the
account was opened. Those documents reveal that the account was opened by Knight
Filter. The bank statements and checks written on the account reveal that the account
holder is Knight Filter. Knight Corp. makes bi-monthly deposits into the account for
Knight Filter’s use and payment of rent on Knight Filter’s behalf. The deposits made by
Knight Corp. into its subsidiary’s account do not show purposeful contacts with Texas.
See Preussag Aktiengesellschaft v. Coleman, 16 S.W.3d 110, 124 (Tex. App.—Houston
[1st Dist.] 2000, pet. dism’d w.o.j.).

        The evidence does not support the trial court’s finding that Knight Corp.’s contacts
with Texas were continuous and systematic so that they established general jurisdiction.
See Goodyear, 131 S. Ct. at 2846; Helicopteros, 466 U.S. at 418; Am. Type Culture, 83
S.W.3d at 808.

        C. Alter Ego

        Susana’s arguments can be read to allege that the trial court has general jurisdiction
over Knight Corp. because it is Knight Filter’s alter ego. Knight Corp. contends there is
no evidence to support an implied finding of alter ego.

        Personal jurisdiction may exist over a nonresident defendant if the relationship
between the foreign corporation and its subsidiary corporation that does business in Texas
is one that would allow the court to impute the subsidiary corporation’s “doing business” to
                                              14
the parent. See Hargrave v. Fibreboard Corp., 710 F.2d 1154, 1159 (5th Cir. 1983);
Walker v. Newgent, 583 F.2d 163, 167 (5th Cir. 1978). The rationale for exercising
jurisdiction is that the parent corporation exerts such domination and control over its
subsidiary that they do not in reality constitute separate and distinct corporate entities but
are one and the same corporation for purposes of jurisdiction. Hargrave, 710 F.2d at
1159; see also Conner, 944 S.W.2d at 418. The party seeking to ascribe one corporation’s
actions to another by disregarding their distinct corporate entities must prove this
allegation. Walker, 583 F.2d at 167; Conner, 944 S.W.2d at 418–19; see also Lucas v.
Tex. Indus., Inc., 696 S.W.2d 372, 375 (Tex. 1984).

       To fuse the parent company and its subsidiary for jurisdictional purposes, the
plaintiffs must prove the parent controls the internal business operations and affairs of the
subsidiary. Conner, 944 S.W.2d at 418–19. The degree of control the parent exercises
must be greater than that normally associated with common ownership and directorship;
the evidence must show that the two entities cease to be separate so that the corporate
fiction should be disregarded to prevent fraud or injustice. See Hargrave, 710 F.2d at
1160; Conner, 944 S.W.2d at 419; see also Gentry v. Credit Plan Corp. of Houston, 528
S.W.2d 571, 573 (Tex. 1975).

       Jurisdictional veil-piercing and substantive veil-piercing involve different elements
of proof. PHC–Minden, 235 S.W.3d at 174. For this reason, fraud — which is vital to
piercing the corporate veil under section 21.223 of the Business Organizations Code — has
no place in assessing contacts to determine jurisdiction. Id.

       The party seeking to impute jurisdictional contacts of one corporation to another
bears the burden of proof. See BMC Software, 83 S.W.3d at 798. This burden cannot be
satisfied merely by establishing that the parent corporation dominates the subsidiary and
exerts its control both commercially and financially in substantially the same way as it does
over those selling branches or departments of its business. Cannon Mfg. Co. v. Cudahy
Packing Co., 267 U.S. 333, 335 (1925). Rather, the parent and the subsidiary can be
                                              15
merged for jurisdictional purposes only if the subsidiary is not maintained as a distinct
corporate entity such that the separation between the parent and the subsidiary is “pure
fiction.” Id. at 337.

       Susana alleges that the control exerted by Paul Knight, as president of Knight Corp.,
in the day-to-day workings and decision-making in Houston authorizes imputation of all
Texas contacts to Knight Corp. and imbues Knight Corp. with the identity of a local Texas
corporate entity. Susana argues there is a substantial overlap in clients, advertising,
website, and banking as to blur any distinction between Knight Corp. and Knight Filter.

       The record reflects that Knight Corp. and Knight Filter maintain separate
headquarters and operational facilities. Paul Knight is president of Knight Corp.; Geoff is
president of Knight Filter and vice president of Knight Corp. Officers at each company
make decisions in the operation of each company. Before the formation of Knight Filter
in 1992, Knight Corp. had customers in Texas; after Knight Filter’s formation, those Texas
customers became Knight Filter customers. As the parent corporation, Knight Corp. pays
the expenses of Knight Filter. Accounts receivable for Knight Filter are routed through
Knight Corp. but are kept separate on each corporation’s books. Knight Corp. and Knight
Filter each hire and fire their own employees. Knight Corp. has no control over Knight
Filter’s payroll. The two companies file consolidated tax returns because they share a
centralized accounting system. Income and expenses are segregated. Knight Filter files
a Texas franchise tax return based solely on its income and expenses.

       Based on this record, Knight Corp. does not exercise the level of control over
Knight Filter that is required to fuse these two entities for jurisdictional purposes.
Therefore, the contacts of Knight Filter cannot be imputed to Knight Corp. to show
continuous and systematic contacts with Texas.




                                            16
                                         VI. Conclusion

       Knight Corp. does not have continuous and systematic contacts with Texas, nor is
there any basis for imputing Knight Filter’s contacts to Knight Corp. We conditionally
grant relator’s petition for writ of mandamus. We are confident the trial court will vacate
its order denying the special appearance, and will grant the relator’s special appearance.
The writ will issue only if the court fails to comply.




                                           /s/        William J. Boyce
                                                      Justice



Panel consists of Justices Seymore, Boyce, and Jamison.




                                                 17